        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 1 of 18




 1    [Counsel for Moving Defendants Listed on Signature Pages]

 2

 3                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 4

 5   IN RE CAPACITORS ANTITRUST                      )   MDL No. 2801
     LITIGATION                                      )
 6                                                   )   Master File No.: 3:17-md-02801-JD
                                                     )
 7                                                   )   CERTAIN DEFENDANTS’ REPLY
     This Document Relates to:                       )   BRIEF IN SUPPORT OF MOTION
 8                                                   )   TO EXCLUDE TESTIMONY OF DR.
                      Case Nos.: 3:14-cv-03264-JD,   )
 9                                                   )   LESLIE M. MARX
                                 3:17-cv-03472-JD,
                                 3:17-cv-07046-JD,   )
10                                                   )
                                 3:17-cv-07047-JD,   )   ORAL ARGUMENT REQUESTED
11                               3:18-cv-02657-JD.   )
                                                     )
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28

     CERTAIN DEFS’ REPLY BR. ISO                                                     MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX
         Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 2 of 18




 1                                                       TABLE OF CONTENTS
 2    ARGUMENT ...............................................................................................................................1
 3             I.        BASED ON THE DAUBERT INDICIA OF RELIABILITY, THE
                         OVERCHARGE MODEL OF DR. MARX IS UNRELIABLE
 4                       AND HENCE INADMISSIBLE. ..........................................................................1
 5                       A.         Dr. Marx’s model generates absurd results. ...............................................1
 6                       B.         Dr. Marx’s methodology of using a price index as the dependent
                                     variable in her regression equations is not generally accepted
 7                                  in the professional economics community and has not been
                                    subjected to peer review. ............................................................................3
 8
               II.       DR. MARX’S MODEL IS INADMISSIBLE BECAUSE IT IMPOSES
 9                       AN ARTIFICIAL PATTERN ON THE MONTHLY OVERCHARGES
                         OF EACH YEAR THAT BEARS NO RELATION TO ANY OF THE
10                       ALLEGATIONS OF HOW THE CARTEL IMPACTED PRICES. .....................5
11             III.      DR. MARX’S “APPLICABILITY ANALYSIS” IS IRRELEVANT. ..................7
12             IV.       SECTION III OF DR. MARX’S REPORT SHOULD BE EXCLUDED
                         BECAUSE HER AVX/KEMET TESTIMONY IS NOT SUPPORTED
13                       BY THE EVIDENCE AND HER REMAINING TESTIMONY
                         IS OUTSIDE THE SCOPE OF HER EXPERTISE AND
14                       ADDS NOTHING TO THE RECORD .................................................................8
15                       A.         Plaintiffs agree that Dr. Marx cannot offer opinions or testimony
                                    that AVX and KEMET were part of a conspiracy among
16                                  capacitor manufacturers. ............................................................................8
17                       B.         Dr. Marx cannot offer opinions or testimony supporting the |
                                    existence of a conspiracy among capacitor manufacturers. .......................8
18
      CONCLUSION ..........................................................................................................................10
19

20

21

22

23

24

25
26

27

28

     CERTAIN DEFS’ REPLY BR. ISO                                                                                                 MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX                               i
         Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 3 of 18




                                                    TABLE OF AUTHORITIES
 1
                                                                CASES
 2

 3                                                                                                                         Page(s)

 4    Anderson News, L.L.C. v. Am. Media, Inc.,
           No. 09 Civ. 2227 (PAC),
 5         2015 WL 5003528 (S.D.N.Y. Aug. 20, 2015),
           aff’d, 899 F.3d 87 (2d Cir. 2018) ..................................................................................... 9
 6
      Daubert v. Merrell Dow Pharm., Inc.,
 7         43 F.3d 1311 (9th Cir. 1995) ........................................................................................... 5
 8
      In re Processed Egg Prods. Antitrust Litig.,
 9           81 F. Supp. 3d 412 (E.D. Pa. 2015) ................................................................................. 9

10    JamSports & Entm’t, LLC v. Paradama Prods., Inc.,
           No. 02 C 2298,
11         2005 WL 14917 (N.D. Ill. Jan. 3, 2005) ........................................................................ 10
12    Mike’s Train House, Inc. v. Lionel, LLC,
            472 F.3d 398 (6th Cir. 2006) ........................................................................................... 5
13

14    U.S. Info. Sys., Inc. v. Int’l Bhd. of Elec. Workers Local Union No. 3, AFL-CIO,
             313 F. Supp. 2d 213 (S.D.N.Y. 2004)............................................................................ 10
15

16

17

18

19

20

21

22

23

24

25
26

27

28

     CERTAIN DEFS’ REPLY BR. ISO                                                                                          MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX                           ii
           Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 4 of 18




 1            Defendants1 submit this Reply Brief in support of their Motion to Exclude the Testimony of

 2    Dr. Leslie M. Marx under Rule 702 of the Federal Rules of Evidence (“Motion”).

 3                                               ARGUMENT

 4    I.     BASED ON THE DAUBERT INDICIA OF RELIABILITY, THE OVERCHARGE MODEL OF DR. MARX
             IS UNRELIABLE AND HENCE INADMISSIBLE.
 5
             A.     Dr. Marx’s model generates absurd results.
 6            Defendants’ Motion to exclude Dr. Marx’s testimony explained that her regression equations
 7    are unreliable because they depend entirely on the arbitrary choice of a “Starting Month” for her
 8    annual cartel indicator variable. For example, for aluminum capacitors, starting in January yields
 9    the 13.5% overcharge Dr. Marx calculated. But starting in February yields a negative “overcharge”
10    of 226.5%, and starting in May yields an “overcharge” of negative infinity. The results for tantalum
11    and film are similarly random, although less dramatic. ECF No. 652 at 5-6. These (and many other)
12    absurd results make clear that Dr. Marx’s model is unreliable, and, therefore, it cannot provide the
13    basis for a rational damages award.
14            The Direct Action Purchaser Plaintiffs’ (“DAPs”) Opposition, ECF No. 773, cannot and
15    therefore does not even attempt to defend Dr. Marx’s methodology. DAPs argue instead that
16    Defendants’ argument is untimely, id. at 10-12, and in any event, her testimony is saved by two
17    unrelated sensitivity analyses, id. at 13. Neither argument supports admission of her testimony.
18            1. The challenge to Dr. Marx is timely. In their brief, the DAPs maintain that Defendants’
19    challenge to Dr. Marx’s testimony is somehow untimely.2 It is not untimely for three independently
20    sufficient reasons. First, the “Starting Month” flaw in Dr. Marx’s analysis is taken from her own
21    data. Neither Defendants nor their expert (Dr. Haider) utilized any new or different data. Nor can
22    Dr. Haider’s declaration be described as a “new expert report.” It is, rather, a statement of what Dr.
23    Marx’s data and model demonstrate. There can be no unfair surprise from challenging an expert on
24    the basis of her own data and model.
25
26

27            1
               “Defendants” are defined in the same manner as they are in the Motion, ECF No. 652.
              2
                DAPs’ opposition was a 25-page brief filed in violation of this Court’s 15-page
28    limitation. See Standing Order for Civil Cases Before Judge James Donato at 4.
     CERTAIN DEFS’ REPLY BR. ISO                                                              MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX             -1-
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 5 of 18




 1           Second, Dr. Marx was given advance notice of the error prior to her deposition. It was

 2    pointed out on May 9, 2019 during the deposition of Dr. Haider.

 3

 4                                           Ex. H at 465:11-466:2.3 As a result,

 5                           Id. at 465:20-21; see also id. at 468:22-469:9. Dr. Marx may not have seen

 6    the specific numeric values highlighting her error until her deposition, but it is undeniable that she

 7    (and DAPs’ counsel) were on notice of the problem in advance and could have easily generated the

 8    specific numeric values themselves. And, yet, at her deposition, she simply ignored the objective

 9    results of the math. Asked whether

10                                                              her answer was          Ex. I at 115:13-19.

11    Dr. Marx was asked about and had time to consider the problem, but either elected not to do so or

12    testified in a manner contrary to the facts.

13           Third, the defect in Dr. Marx’s methodology became evident from reviewing her Reply

14    Report, which, of course, Dr. Marx submitted only after Dr. Haider had submitted her rebuttal

15    report. To defend her choice to include a lagged dependent variable in her model, Dr. Marx stated

16    that

17

18                     Ex. D, pp. 21-22, ¶ 46 (under seal). Testing this incorrect proposition necessitated

19    the inquiry into the significance of the Starting Month in her analysis to determine why and how

20    Dr. Marx’s overcharge estimates depend so heavily on her modeling choices.

21           The essence of the DAPs’ argument is that Dr. Marx should be able to give invalid and

22    unreliable testimony because the flaws hidden away in her own model took time to ferret out. That

23    is not much different from asking the jury to pick a damages number out of thin air. Nothing in the

24    Federal Rules of Evidence warrants or permits such a result. In any case, Dr. Marx had several

25    opportunities to address the “Starting Month” issue.

26
             3
               “Ex. __” refers to the Declaration of Justin A. Cohen, dated August 23, 2019, filed
27    concurrently with this brief. So as to minimize duplicative submissions, exhibits numbered A
      through G were previously submitted to the Court in support of Certain Defendants’ Motion to
28    Exclude Testimony of Dr. Leslie M. Marx. See ECF No. 652-1.
     CERTAIN DEFS’ REPLY BR. ISO                                                              MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX               -2-
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 6 of 18




 1            2. Dr. Marx’s sensitivity analyses do not address the defect in the Annual Cartel Indicator

 2    Variable. The DAPs’ other argument for allowing Dr. Marx’s regressions is that, because her

 3

 4

 5                                              ECF No. 773 at 2.

 6            Not so. Dr. Marx’s semi-annual and quarterly sensitivity tests do not address the Starting

 7    Month defect in her annual indicator variables. Her six-month sensitivity analysis tests whether

 8    having two different directions of overcharge percentages in a year (the first starting in January, and

 9    the second starting in July) changes the results. Her quarterly sensitivity analysis tests whether

10    having four different directions of overcharge percentages in a year (the first starting in January,

11    and the others starting in April, July, and October) changes the results. As DAPs acknowledge,

12    these analyses allow for the estimated overcharge percentage to change direction (from increasing

13    to decreasing, or vice versa) once within a given year or three times within a given year, respectively.

14    In each case, starting in January, these analyses assume that

15                                                               Id. at 20. Neither sensitivity analysis asks

16    the question whether allowing the annual overcharge indicator to start in a month other than

17    January affects her overcharge percentages. Yet Dr. Marx’s own model demonstrates that the

18    choice of the Starting Month for the annual cartel indicator variable not only affects the results; but

19    also the choice is effectively dispositive.

20            Dr. Marx’s regression equations are inherently unreliable because the answer to the question

21    “Do the results depend on the starting month chosen for the annual cartel indicator variable?” is

22    “yes.” Dr. Marx’s sensitivity analyses answer different questions and, therefore, cannot possibly

23    show those regression equations to be reliable.

24          B.       Dr. Marx’s methodology of using a price index as the dependent variable in her
                     regression equations is not generally accepted in the professional economics
25                   community and has not been subjected to peer review.
26            Defendants’ Motion explained that Dr. Marx’s use of a Fisher price index as her dependent

27    (or left-hand-side) variable is not generally accepted in the economics community. All of the DAPs’

28    responses to this criticism fail.
     CERTAIN DEFS’ REPLY BR. ISO                                                                MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX              -3-
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 7 of 18




 1           1. DAPs misstate defendants’ criticism regarding Dr. Marx’s failure to use actual prices

 2    as the dependent variable in her regression equations. Defendants’ Motion explained that, instead

 3    of using the actual prices that the DAPs paid as the dependent variable in her monthly regression

 4    equations, Dr. Marx used a monthly price index constructed from a hypothetical shopping cart of

 5    capacitors sold to all purchasers in the United States. Capacitors purchased by the DAPs comprise

 6    only    % of the capacitors in the shopping cart. ECF No. 652 at 2-3, 10. In response, DAPs scold

 7    the Defendants, saying:

 8
 9                                                                                 ECF No. 773 at 3.

10           But DAPs’ argument simply knocks down a straw man. Defendants agree that Dr. Marx

11    constructed her price indices using actual prices, but that’s not the point. The point is that she should

12    not have used a price index, regardless of how constructed, as the dependent variable, or, at least in

13    a case where each DAP has the burden to prove overcharges on its own purchases, not one in which

14    all of the DAPs’ purchases combined constituted only          % of the shopping cart from which the

15    index was constructed.

16           2. The use of a price index as the dependent variable in price fixing cases is not peer

17    reviewed or a generally accepted methodology to calculate damages. Defendants’ Motion made

18    clear that there was no support in the community of professional economists for the use of a price

19    index as the dependent variable in regression equations designed to measure overcharges in price

20    fixing cases. This use has never been the subject of a peer-reviewed publication, and DAPs do not

21    contend otherwise.

22           Instead, DAPs attempt to excuse the lack of peer review in two ways. First, they claim that,

23    “Federal courts both in and outside this District have accepted analyses using Fisher price indices

24    to calculate damages.” ECF No. 773 at 15. They then cite four exhibits and case names. Id. None

25    of the “courts” cited is in fact a judicial opinion. Three of the four are just expert reports from Bates

26    White (the consulting firm at which Dr. Marx is a partner); the fourth is an excerpt from a Bates

27    White deposition. One cannot tell from these exhibits whether the unreliability problem was even

28    addressed. To label these as “court acceptances” of the use of a Fisher price index is seriously
     CERTAIN DEFS’ REPLY BR. ISO                                                                 MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX              -4-
            Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 8 of 18




 1    misleading. Moreover, the fact that DAPs can only point to the use of price indices to estimate

 2    overcharges in the context of litigation, and not in any context subject to peer review, renders that

 3    use suspect. As the Ninth Circuit said on remand from the Supreme Court in Daubert:

 4            One very significant fact to be considered is whether the experts are proposing to
 5            testify about matters growing naturally and directly out of research they have
              conducted independent of the litigation, or whether they have developed their
 6            opinions expressly for purposes of testifying. . . . But in determining whether proposed
              expert testimony amounts to good science, we may not ignore the fact that a scientist’s
 7            normal workplace is the lab or the field, not the courtroom or the lawyer’s office.
 8    Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1317 (9th Cir. 1995).4
 9            DAPs’ second excuse for the Bates White-only, litigation-only, use of a price index as the
10    dependent variable is to try to flip the burden from showing acceptance in the scientific community
11    to the absence of rejection in the scientific community: “Where are the articles or cases that even
12    question the use of price indices to estimate overcharges in a price fixing case? There are none.”
13    ECF No. 773 at 16. But this attempted flip fails as a matter of law. The Ninth Circuit emphasized
14    that the party proffering the expert opinion has the burden to show acceptance in the scientific
15    community. Daubert, 43 F.3d at 1317-18. Thus, neither reason the DAPs offer for the lack of peer
16    acceptance of the dependent variable in Dr. Marx’s regression equations is valid.
17    II.     DR. MARX’S MODEL IS INADMISSIBLE BECAUSE IT IMPOSES AN ARTIFICIAL PATTERN ON
              THE MONTHLY OVERCHARGES OF EACH YEAR THAT BEARS NO RELATION TO ANY OF THE
18            ALLEGATIONS OF HOW THE CARTEL IMPACTED PRICES.

19             Defendants’ Motion demonstrated that Dr. Marx’s model was mathematically rigged to
20    produce results that bear no relation to any of the allegations of how the cartel impacted prices.
21    Those results are that, for any given year, the percentage overcharge will increase month to month
22    throughout a given year, or it will decrease from month to month throughout the year. That artificial
23    pattern of increases or decreases in the monthly overcharge percentage bears no relation to any
24    allegations or evidence and hence renders Dr. Marx’s model inadmissible.
25
26

27            DAPs’ cited authority agrees. “We have been suspicious of methodologies created for the
               4

      purpose of litigation, because ‘expert witnesses are not necessarily always unbiased scientists.’”
28    Mike’s Train House, Inc. v. Lionel, LLC, 472 F.3d 398, 408 (6th Cir. 2006) (citation omitted).
     CERTAIN DEFS’ REPLY BR. ISO                                                                MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX              -5-
          Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 9 of 18




 1           In response, the DAPs say: (1) “This argument does no more than describe an aspect of any

 2    econometric model that uses (i) a lagged price variable; and (ii) annual cartel indicator variables”

 3    and (2) “As a mathematical rule, whenever a regression model uses a lagged price [i.e., dependent]5

 4    variable, there will be an upward or downward trend in prices for the length of the cartel indicator

 5    variable.” ECF No. 773 at 20. But it is actually the overcharge percentages, not prices, that display

 6    this month-to-month trend each year.6

 7           The problem with the DAPs’ argument is not that the math is wrong, but that it does not

 8    address the fundamental disconnect between the mathematically-induced pattern of overcharge

 9    percentages and any allegations or evidence of how any cartel operated. There is no evidence of

10    any agreement, for example, to impose percentage price increases that will increase month-to-month

11    for a given year, and then decrease month-to-month the next year. But that is exactly the pattern

12    that Dr. Marx’s model for aluminum capacitors shows for 2002 and 2003, respectively.7 And given

13    the choice between a model that fits reality and a model that includes an annual cartel indicator and

14    a lagged dependent variable, Dr. Marx chose the latter.

15           DAPs attempt to justify this choice by claiming that,

16                                                                                        ECF No. 773 at 7.

17    But that is just wrong. The                mentioned by the DAPs are not imposed by the data, but

18    are a direct result of Dr. Marx’s own modeling choices. Dr. Marx chose to use a monthly aggregated

19    index price as the dependent variable in her model. She chose to use a lagged dependent variable.

20    And she also chose to use an annual cartel indicator variable that could change only once per year.

21           In trying to defend Dr. Marx’s artificial results, DAPs also rely on the results from a variation

22    of Dr. Marx’s model that Nichicon’s expert, Dr. Prowse, ran. Dr. Prowse ran Dr. Marx’s exact

23    model but without her lagged dependent variable. According to DAPs,

24                                                                       ECF No. 773 at 21. But that is

25    5
        Because Dr. Marx’s dependent variable is a price index number, her lagged dependent variable is
26    also a price index number. For example, in the regression equation for February 2002, the dependent
      variable (left-hand-side) is the price index number for February 2002, and the lagged dependent
27    variable (right-hand-side) is the January 2002 price index number.
      6
        ECF No. 652-10, ¶¶ 11-16.
28    7
        Id. ¶¶ 14-15.
     CERTAIN DEFS’ REPLY BR. ISO                                                                MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX             -6-
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 10 of 18




 1    meaningless. As Dr. Prowse testified, his “monthly” overcharge percentage is simply the average

 2    of Dr. Marx’s annual overcharge percentage, which is the output of this iteration of Dr. Marx’s

 3    model. Ex. J at 221:21-222:2. So, of course the value for each month is the same.

 4           Finally, DAPs attempt to distinguish Pharmacy Benefit Managers and Comcast by saying

 5    that there is no disconnect between Dr. Marx’s model and the theory of liability she was asked to

 6    assume. After all, the DAPs say,

 7                                                                 ECF No. 773 at 21. True, but irrelevant.

 8    The DAPs did not ask Dr. Marx to assume a market-wide price-fixing conspiracy in which the

 9    monthly percentage overcharge either increased or decreased month-to-month over the course of

10    each year. Indeed, such an instruction would have been disingenuous given the complete lack of

11    any supporting evidence, and this highlights the absurdity of choices she made to build her model.

12    III.   DR. MARX’S “APPLICABILITY ANALYSIS” IS IRRELEVANT.

13           A fundamental problem with Dr. Marx’s model is that she uses a market-wide index to

14    calculate overcharges allegedly suffered by five separate plaintiffs. But the five DAPs’ purchases

15    collectively amount to only    % of her price index. DAPs attempt to use Dr. Marx’s “applicability

16    analysis” to excuse this inconvenient fact. The “applicability analysis” does not calculate the

17    individual DAPs’ actual overcharges. Rather, that analysis attempts to show that monthly DAP-

18    specific price index numbers from November 2001 to December 2015 were correlated with the

19    monthly market-wide Fisher index numbers for those months.

20           But calculating this correlation between two sets of index numbers over time bears no

21    resemblance to using the DAP-specific index numbers as the dependent variable in regression

22    equations to calculate a series of monthly overcharges, which is exactly what Dr. Marx claims her

23    regression equations are designed to do. Indeed, given that Dr. Marx created DAP-specific price

24    indices, see Ex. A, p. 64, ¶ 152, and given that the issue here is the overcharges, if any, suffered by

25    the DAPs, Dr. Marx could have used these DAP-specific indices as the dependent variable in her

26    regression equations. But she inexplicably did not do so. The only logical implication here is one

27    adverse to the DAPs: Dr. Marx had every chance to show overcharges specific to the DAPs by using

28    the DAP-specific Fisher price indices she had created as the dependent variable in her regression
     CERTAIN DEFS’ REPLY BR. ISO                                                               MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX             -7-
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 11 of 18




 1    equations for the express purpose of calculating overcharges, but yet she did not report the results

 2    of any such calculations. That omission says far more than the results of any applicability analysis.

 3    IV.   SECTION III OF DR. MARX’S REPORT SHOULD BE EXCLUDED BECAUSE HER AVX/KEMET
            TESTIMONY IS NOT SUPPORTED BY THE EVIDENCE AND HER REMAINING TESTIMONY IS
 4          OUTSIDE THE SCOPE OF HER EXPERTISE AND ADDS NOTHING TO THE RECORD

 5          A.      Plaintiffs agree that Dr. Marx cannot offer opinions or testimony that AVX and
                    KEMET were part of a conspiracy among capacitor manufacturers.
 6
             DAPs acknowledge that Dr. Marx will not offer opinion or testimony concerning “whether
 7
      AVX and KEMET were or were not part of the conspiracy among capacitor manufacturers.” ECF
 8
      No. 773 at 22. This concession acknowledges that Dr. Marx cannot be used to fill the obvious
 9
      evidentiary gaps in DAPs’ claims as they relate to AVX and KEMET. It also provides an
10
      independent basis for the Court to reject DAPs’ arguments in opposition to summary judgment
11
      based on Dr. Marx’s purported comparison of AVX and KEMET’s U.S. prices for tantalum
12
      capacitors to all Defendants’ U.S. prices for tantalum capacitors. As explained in Defendants’
13
      summary judgment reply brief, DAPs rely on an analysis by Dr. Marx comparing AVX and KEMET
14
      prices to a market basket – 93% of which was composed of AVX and KEMET sales – to argue that
15
      AVX and KEMET were part of the alleged cartel. See Reply Br. in Support of Certain Defs’ Mot.
16
      for Summ. J., ECF No. 872 at 14. Putting aside the uselessness of Dr. Marx’s so-called comparison,
17
      DAPs’ concession makes clear that the Court should not rely on Dr. Marx’s analyses and opinions
18
      regarding AVX and KEMET.
19          B.      Dr. Marx cannot offer opinions or testimony supporting the existence of a
20                  conspiracy among capacitor manufacturers.
             In Section III of her report, Dr. Marx
21

22
                         Ex. A, p. 18, ¶ 44 (under seal). But this assumption explicitly includes DAPs’
23
      claims that KEMET and AVX were part of the alleged cartel, even though DAPs now concede that
24
      Dr. Marx will not offer an opinion regarding KEMET’s or AVX’s participation in the cartel, and
25
      Dr. Marx herself conceded that she was not aware of any evidence demonstrating that KEMET or
26
      AVX attended the “group” meetings at issue in this case or that they agreed with other Defendants
27
      to set prices for capacitors in the United States. For these reasons alone, Dr. Marx should not be
28
     CERTAIN DEFS’ REPLY BR. ISO                                                             MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX            -8-
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 12 of 18




 1    permitted to offer testimony or opinion concerning the “reasonableness of the assumption” provided

 2    by DAPs’ counsel.

 3           DAPs also claim that Dr. Marx’s assessment of the reasonableness of the assumption

 4    provided by counsel included a “review and econometric analysis of the record in this case” and

 5    that this “is entirely appropriate.” ECF No. 772 at 24. However, the only “analysis” undertaken by

 6    Dr. Marx in Section III was reading select documents provided to her by DAPs’ counsel. See Ex.

 7    B at 229:4-7

 8        ). Reading and characterizing the documentary evidence is not properly the subject of expert

 9    testimony and instead falls plainly within the responsibility of the jury, as Dr. Marx well knows.

10    See Anderson News, L.L.C. v. Am. Media, Inc., No. 09 Civ. 2227 (PAC), 2015 WL 5003528, at *4

11    (S.D.N.Y. Aug. 20, 2015) (excluding Dr. Marx’s opinions where she merely reviewed and recited

12    information on the face of documents produced during discovery), aff’d, 899 F.3d 87 (2d Cir. 2018);

13    see also In re Processed Egg Prods. Antitrust Litig., 81 F. Supp. 3d 412, 421–22 (E.D. Pa. 2015)

14    (“[T]he cases are clear that an economist’s testimony is not admissible where he or she simply reads

15    and interprets evidence of collusion as any juror might, or where an economist infers intent to

16    collude from mere documentary evidence, unrelated to his or her economic expertise.”).

17           As discussed in the Motion, Section III of Dr. Marx’s report can be excluded for the

18    additional reason that it amounts to a legal conclusion cloaked as opinion testimony, which is plainly

19    prohibited, as was made clear by Judge Tigar’s decision in CRT to which DAPs cite. See In re

20    Cathode Ray Tube (CRT) Antitrust Litig., No. C-07-5944-JST (N.D. Cal. Oct. 25, 2016) (Dkt. No.

21    4980) (the “CRT Order”) (“[A]n expert witness cannot give an opinion as to her legal conclusion,

22    i.e., an opinion on an ultimate issue of law”) (citation omitted). After stating this well-recognized

23    rule, Judge Tigar went on to acknowledge that there is a “fine line” between permissible conclusions

24    as to ultimate issues of fact and an impermissible conclusion of law. CRT Order at 3. Here, Dr.

25    Marx’s testimony that it is “reasonable” or “plausible” to conclude there was a conspiracy among

26    capacitor manufacturers is tantamount to an opinion that such a conspiracy existed – and that the

27    specific market participants included within the assumption provided by counsel (including AVX

28    and KEMET) were part of the conspiracy. Such testimony, lacking any nexus with Dr. Marx’s
     CERTAIN DEFS’ REPLY BR. ISO                                                              MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX             -9-
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 13 of 18




 1    economic analysis or findings, and where, instead, her only “analysis” is her review of cherry-picked

 2    documents given to her by counsel, is impermissible. ECF No. 652 at 13 n.14; JamSports & Entm’t,

 3    LLC v. Paradama Prods., Inc., No. 02 C 2298, 2005 WL 14917, at *10 (N.D. Ill. Jan. 3, 2005) (An

 4    expert’s “discussion of the question of anticompetitive conduct . . . [based on] his interpretation of

 5    correspondence and other evidence . . . has failed to persuade the Court that this is proper testimony

 6    by an expert in economics. There is nothing in [the expert’s] expertise that suggests that he is any

 7    more competent than the average juror in interpreting these communications or in divining from

 8    them the intent of [the defendants]”).

 9           Similarly, DAPs argument that Dr. Marx is “permitted to testify that the ‘climate’ of a

10    specific market was consistent with a conspiracy” also fails. U.S. Info. Sys., Inc. v. Int’l Bhd. of

11    Elec. Workers Local Union No. 3, AFL-CIO, 313 F. Supp. 2d 213, 240 (S.D.N.Y. 2004). Section

12    III of the Marx Report does not address the “climate” of the capacitors market; instead it

13    characterizes and quotes documents, without any actual economic analysis or reference to any

14    economic findings, and then states impermissible legal opinions such as:

15          •
16          •
            •
17
            •
18

19           Finally, DAPs mistake a valid criticism made by defendants in the DPP class action against

20    DPPs’ expert, Dr. McClave, as a basis to reject Defendants’ arguments here that Dr. Marx cannot

21    offer impermissible legal conclusions based on her reading of documents. ECF No. 773 at 22-23.

22    But Defendants do not argue that Dr. Marx should not have reviewed the evidence or ignored market

23    realities. Instead, Defendants’ point is that Dr. Marx cannot purport to present that review as

24    “economic analysis” and report the so-called results of that “analysis” as opinions that amount to

25    legal conclusions (e.g., whether it is reasonable or plausible to conclude that the specific conspiracy

26    DAPs’ alleged existed, and whether that conspiracy was effective in elevating prices).

27                                              CONCLUSION

28           For the foregoing reasons, Dr. Marx’s testimony should be excluded in its entirety.
     CERTAIN DEFS’ REPLY BR. ISO                                                               MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX             - 10 -
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 14 of 18




 1    DATED: August 23, 2019                             Respectfully submitted,

 2    WILSON SONSINI GOODRICH & ROSATI                   K&L GATES LLP
      Professional Corporation
 3

 4    s/ Jonathan M. Jacobson                            s/ Michael E. Martinez
      Jonathan M. Jacobson                               Michael E. Martinez
 5    Chul Pak (admitted pro hac vice)                   (admitted pro hac vice)
      Jeffrey C. Bank (admitted pro hac vice)            Scott M. Mendel (admitted pro hac vice)
 6    Justin A. Cohen (admitted pro hac vice)            Steven M. Kowal (admitted pro hac vice)
      1301 Avenue of the Americas, 40th Floor            Lauren N. Donahue (admitted pro hac vice)
 7    New York, New York 10019                           Brian J. Smith (admitted pro hac vice)
 8    Telephone: (212) 497-7758                          70 West Madison Street, Suite 3300
      Facsimile: (212) 999-5899                          Chicago, Illinois 60602
 9    jjacobson@wsgr.com                                 Telephone: (312) 372-1121
      cpak@wsgr.com                                      Facsimile: (312) 827-8000
10    jbank@wsgr.com                                     michael.martinez@klgates.com
      jcohen@wsgr.com                                    scott.mendel@klgates.com
11
                                                         lauren.donahue@klgates.com
12    Jeff VanHooreweghe (Bar No. 313371)                brian.j.smith@klgates.com
      One Market Plaza
13    Spear Tower, Suite 3300                            Daniel W. Fox (Bar No. 268757)
      San Francisco, California 94105                    4 Embarcadero Center, Suite 1200
14    Telephone: (415) 947-2046                          San Francisco, California 94111
      Facsimile: (415) 947-2099                          Telephone: (415) 882-8200
15
      jvanhooreweghe@wsgr.com                            Facsimile: (415) 882-8220
16                                                       daniel.fox@klgates.com
      Counsel for Defendants Hitachi Chemical Co.,
17    Ltd., Hitachi AIC Inc., and Hitachi Chemical Co.   Philip Van Der Weele
      America, Ltd.                                      (admitted pro hac vice)
18                                                       One S.W. Columbia Street, Suite 1900
                                                         Portland, Oregon 97258
19
                                                         Telephone: (503) 228-3200
20                                                       Facsimile: (503) 553-6227
                                                         Phil.vanderweele@klgates.com
21
                                                         Counsel for Defendants Nichicon
22                                                       Corporation and Nichicon (America)
23                                                       Corporation.

24

25
26

27

28
     CERTAIN DEFS’ REPLY BR. ISO                                                        MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX          - 11 -
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 15 of 18




 1    JONES DAY                                             MORRISON & FOERSTER LLP
 2
      s/ Jeffrey A. LeVee                                   s/ Bonnie Lau
 3    Jeffrey A. LeVee (Bar No. 125863)                     Bonnie Lau
      Erick P. Enson (Bar No. 204447)                       425 Market Street
 4    Kelly M. Ozurovich (Bar No. 307563)                   San Francisco, California 94105
      555 South Flower Street, Fiftieth Floor               Telephone: (415) 268-6511
 5    Los Angeles, California 90071                         Facsimile: (415) 268-7522
 6    Telephone: (213) 489-3939                             BLau@mofo.com
      Facsimile: (213) 243-2539
 7    jlevee@jonesday.com                                   Counsel for Defendant Matsuo Electric
      epenson@jonesday.com                                  Co., Ltd.
 8    kozurovich@jonesday.com
 9    Counsel for Defendants Holy Stone Enterprise
10    Co., Ltd., Milestone Global Technology, Inc. (d/b/a
      HolyStone International), and Vishay Polytech Co.,
11    Ltd.

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
     CERTAIN DEFS’ REPLY BR. ISO                                                              MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX           - 12 -
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 16 of 18




 1    PAUL, WEISS, RIFKIND, WHARTON &                     WILMER CUTLER PICKERING
 2    GARRISON LLP                                        HALE AND DORR LLP

 3    s/ Charles Rule                                     s/ Heather S. Nyong’o
      Charles “Rick” Rule (admitted pro hac vice)         Heather S. Nyong’o (Bar No. 222202)
 4    Joseph J. Bial (admitted pro hac vice)              One Front Street, Suite 3500
      2001 K Street, N.W.                                 San Francisco, California 94111
 5    Washington, D.C. 20006                              Telephone: (628) 235-1000
 6    Telephone: (202) 223-7300                           Facsimile: (628) 235-1001
      Facsimile: (202) 223-7430                           heather.nyongo@wilmerhale.com
 7    rrule@paulweiss.com                                 Thomas Mueller (admitted pro hac vice)
      jbial@paulweiss.com                                 1875 Pennsylvania Avenue, N.W.
 8                                                        Washington, D.C. 20006
      Johan E. Tatoy (admitted pro hac vice)              Telephone: (202) 663-6000
 9    Sara E. Hershman (admitted pro hac vice)            Facsimile: (202) 663-6363
10    1285 Avenue of the Americas                         thomas.mueller@wilmerhale.com
      New York, New York 10128
11    Telephone: (212) 373-3830                           Chris Johnstone (Bar no. 242152)
      Facsimile: (212) 757-3990                           950 Page Mill Road
12    jtatoy@paulweiss.com                                Palo Alto, California 94304
      shershman@paulweiss.com                             Telephone: (650) 858-6000
13
                                                          Facsimile: (650) 858-6100
14    KAUFHOLD GASKIN LLP
                                                          Counsel for Defendant Elna Co., Ltd. And
15    Steven Kaufhold (Bar No. 157195                     Elna America, Inc.
      388 Market Street, Suite 1300
16    San Francisco, California 941111
      Telephone: (415) 445-4621
17
      Facsimile: (415) 874-1071
18    skaufhold@kaufholdgaskin.com

19    Counsel for Defendants Nippon Chemi-Con
      Corporation and United Chemi-Con, Inc.
20

21

22

23

24

25
26

27

28
     CERTAIN DEFS’ REPLY BR. ISO                                                         MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX           - 13 -
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 17 of 18




 1    MINTZ, LEVIN, COHN, FERRIS,                          SHEARMAN AND STERLING LLP
 2    GLOVSKY AND POPEO, P.C.

 3    s/ Evan S. Nadel                                      s/ Djordje Petkoski
      Evan S. Nadel                                        Djordje Petkoski (admitted pro hac vice)
 4    44 Montgomery Street, 36th Floor                     David A. Higbee (admitted pro hac vice)
      Telephone: (415) 432-6000                            Ryan Shores (admitted pro hac vice)
 5    Facsimile: (415) 432-6001                            Todd M. Stenerson (admitted pro hac vice)
 6    enadel@mintz.com                                     Mark G. Weiss (admitted pro hac vice)
                                                           Deke Shearon (admitted pro hac vice)
 7    Bruce D. Sokler (admitted pro hac vice)              401 9th Street, N.W.
      Robert G. Kidwell (admitted pro hac vice)            Washington, D.C. 20004
 8    701 Pennsylvania Avenue, N.W., Suite 900             Telephone: (202) 508-8000
      Washington, D.C. 20004                               Facsimile: (202) 508-8100
 9    Telephone: (202) 434-7300                            djordje.petkoski@shearman.com
10    Facsimile: (202) 434-7400                            david.higbee@shearman.com
      bdsokler@mintz.com                                   ryan.shhores@shearman.com
11    rgkidwell@mintz.com                                  todd.stenerson@shearman.com
                                                           mark.weiss@shearman.com
12    Counsel for Defendant AVX Corporation                deke.shearon@shearman.com
13
                                                           John Cove (Bar No. 212213)
14                                                         535 Mission Street, 25th Floor
                                                           San Francisco, California 94105
15                                                         Telephone: (415) 616-1139
                                                           Facsimile: (415) 616-1199
16                                                         john.cove@shearman.com
17
                                                           Counsel for Defendant Rubycon
18                                                         Corporation and Rubycon America Inc.

19

20                      Pursuant to Local Rule 5-1(i)(3), the filer attests that concurrence
             in the filing of this document has been obtained from each of the above signatories.
21

22

23

24

25
26

27

28
     CERTAIN DEFS’ REPLY BR. ISO                                                             MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX            - 14 -
        Case 3:17-md-02801-JD Document 905 Filed 08/23/19 Page 18 of 18




 1                                       CERTIFICATE OF SERVICE

 2           I hereby certify that I caused a true and correct copy of the foregoing Certain Defendants’

 3    Reply Brief in Support of Motion to Exclude Testimony of Dr. Leslie M. Marx to be served via

 4    CM/ECF on this 23rd day of August 2019.

 5
      DATED: August 23, 2019                                    s/ Jonathan M. Jacobson
 6                                                                Jonathan M. Jacobson
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
     CERTAIN DEFS’ REPLY BR. ISO                                                          MDL NO.2801
     MOT. TO EXCLUDE TEST. OF DR. MARX           - 15 -
